Title: James Madison to Richard Rush, December 1831
From: Madison, James
To: Rush, Richard


                        
                            
                                
                            
                            
                                
                                    
                                
                                1831
                            
                        
                        I thank you my dear Sir for the  kindly put under a cover to me. It derives particular interest from the
                            Columns subscribed "Temple". I had seen the preceding publication bearing that fictitious name, with a ready inference of
                            the real one.
                        The general character of the Whig party in England is as eloquently painted, as the position & perplexity
                            of its leaders now in power are accurately delineated. There is certainly too much of nobility, tho’ it be Whig nobility
                            in the Administration, to flatter the popular hopes; and too much of the spirit of the Cast, in the kind of it, to meet
                            that of the nation, on any ground on which Reform can be stationary. Much however, will depend for a time at least on
                            external experiments & examples. The Govt. in its actual form of King, Lords & Commons, is stronger in the
                            opinions & feelings of the people, than that of any of the absolute monarchies; and tho’ not so strong as these in
                            its military establishments, (as long as the materials of such Establishmts can be relied on) it is more so in the moral
                            & political apparatus which upholds it. A little time will substitute certainty for conjectures as to the course
                            which the pilot will steer; whether little or much will be required to determine the port that will finally be entered, is
                            less certain.
                        We were disappointed as well as sorry to hear of your migration in a northern direction, before, with Mrs.
                            Rush, you had made the promised trip in the opposite one. The distance however is not such as to make us despond of that
                            gratification. In the meantime Mrs. M. unites in renewed assurances to you both of our Affecte. remembrances, & of all
                            our best wishes
                        
                            
                                
                            
                        
                    